DETAILED ACTION
	The following is in response to the amendments and arguments filed 12/14/2020.  Claims 1-10 and 21 are pending.  Claims 11-20 have been canceled.  Claim 21 is new.

Specification
The abstract of the disclosure is objected to because it includes purported merits of the invention (see below, emphasis added).  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 1-10, 21 are objected to because of the following informalities:  
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation (see 37 CFR 1.75 (i)).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Specifically as to claim 1, “the network ID” in lines 4, 5, 7, 10, 13, 18, 34 are confusing.  It is unclear if “the network ID” is referring back to the network ID of the mobile device as 
Further, there is no alternative step provided “if” the credit bureau does not match the first and second user names.
Further, the steps reciting “receiving at an id verification server” and step reciting “verify at an id verification server” are unclear if the verification server is verifying or not.  Applicant should amend to --verifying by-- and --receiving by--.
Claim 1 recites the limitation "the user" in lines 4 and 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the application server" in lines 18 and 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the user" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	USPTO Revised Guidance
The PTO recently published revised guidance in the Federal Register concerning the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).

(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea
Informed by our judicial precedent, the recent Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:
(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)    Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or 
(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A (ii).
Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified “practical application” sections of the MPEP, cited in the Revised Guidance under Step 2A (ii), are:
(1)    MPEP § 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation

(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Under the Revised Guidance, it is possible that a claim that does not “integrate” a recited judicial exception into a practical application under Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination). Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
 Under the Revised Guidance, we must consider in Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, See Revised Guidance, III.B.
In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
See Berkheimer Memo.
The analysis in Step 2B further determines whether an additional element or combination of elements:
(a)    Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or

Revised Guidance, and see Berkheimer Memo.
If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B, and the claim should be rejected for lack of subject matter eligibility.

 	Claims 1-10 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a request to verify a network ID is linked to a user name and determining the match based on the credit bureau linking the account to a name and verifying the network ID to the user name. 
The limitation of receiving a request to verify a network ID is linked to a user name and determining the match based on the credit bureau linking the account to a name and verifying the network ID to the user name, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the generic recitation of a computer in the preamble. That is, other than reciting “computer implemented method,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, “receiving” “determining” and “transmitting verification “in the context of this claim encompasses the user manually checking the account information with a credit bureau and 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a computer implemented method. The recitation is in the preamble and is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim as a whole recites a method of organizing human activity, specifically a fundamental economic practice of business relations and mitigating risk.  The claimed invention is a method that allows for users to have a mobile device verified by use of matching name/ID information with credit bureau personal private information which is a method of managing interactions between people, business relations and mitigation of risk. Thus, the claim recites an abstract idea. 
The mere nominal recitation of a generic computer implemented method and a mobile device do not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of transmitting a verification for a mobile device of a user accessing an account. The computer components are recited at a high level of generality and are merely 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.	
	As noted previously, the claim as a whole merely describes how to generally “apply” the concept of transmitting a verification of a user device.  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 
Claims 1-10, 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites receiving a request to verify that an ID is linked to a user name and transmitting verification that the ID is linked to the user name with information received from a credit bureau.   The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than mere instructions to implement the idea. Viewed as a whole under its broadest reasonable interpretation, covers performance of the limitations in the mind.  These additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mathematical concepts; mental processes; and, certain methods of organizing human activities.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014); 2019 PEG.
The claim as a whole, does not amount to significantly more than the abstract idea itself because: the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and, the claim does not move beyond a general link of an abstract idea to a particular technological environment. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on the practicing of the abstract idea. 
Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.


	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-10, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (US 10333934 B1) in view of Brown et al. (US 2018/0295514 A1).
	Specifically as to claim 1, Fox et al. disclose a computer-implemented method of identity verification based on a network identification (ID) of a mobile device (see col 5 lines 26-29), the method comprising: receiving a request to verify that the network ID is linked to a first user name associated with the user account, wherein the request includes the first user name, personal identifying information associated with the user account, and the network ID (see col 6 lines 35-40); receiving, a mobile account user name and a mobile account user address of the mobile account associated with the network ID (see col 6 lines 59-col 7 line 3); transmitting the mobile account user address and the personal identifying information to a credit bureau (see col 6 lines 51-col 7 line 3); receiving from the credit bureau a second user name that is associated with the mobile account user address and the personal identifying information (see col 7 lines 29-45); determining that the first user name matches the second user name (see col 3 lines 50-53 and (see col 6 lines 51-col 7 line 3); and based on the determining, transmitting verification that the network ID is linked to the first user name (see col 11 lines 53-63).  Fox et al. does not specifically disclose the network ID is managed by a cellular network provider as defined in paragraph 10 of the instant specification.  Fox et al. discloses the IP identification of the mobile device as within the scope of network identification as the specification of the instant provides 
Brown et al. disclose an authentication system for mobile devices that uses device identification (network ID, phone number, etc) to match first and second device identification information (users).  If there is no match, the access to the account is denied or alternatively, the authentication service may instead report a confidence level.  For example, where the phone number of a device attempting to access the account does not match a pre-authorized phone number, the authentication service may see that identification information (e.g., a name on the account) matches a name to which the phone number of the device attempting the account is registered. As such, a binary result may be that of no match, a more granular result may provide the secured system with confidence to allow access or, in some embodiments, prompt for more 
It would have been obvious to one of ordinary skill in the art to include in the verification system of Fox et al. the ability to verify a second user name with the account personal identification information as taught by Brown et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  A person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could have done.  
	Specifically as to claim 2, wherein the request to verify that the network ID is linked to the first user name is received from the application server and the application server is a restricted-access server communicating with the mobile device. (see col 3 lines 13-39).  
	Specifically as to claim 3, wherein the application server comprises an entity that provides the user with access to sensitive information (see col 5 line 60 to col 6 line 6).  

	Specifically as to claim 5, wherein the entity provides one of a banking service, a cloud storage service, and an e-mail service(see col 5 line 60 to col 6 line 6).  
	Specifically as to claim 6, wherein the second user name is associated with the mobile account user address and the personal identifying information based on credit history information (see col 3 lines 50-53 and col 7 lines 46-52).  
	Specifically as to claim 7, wherein mobile account user name is a primary account user name for the mobile account associated with the network ID (see col 3 lines 50-53).  
	Specifically as to claim 8, further comprising: upon receiving the request to verify that the network ID is linked to the first user name, determining a mobile carrier that manages the network ID; and transmitting a request for the mobile account user name and the mobile account user address wherein the identity verification server receives the mobile account user name and the mobile account user address from the mobile carrier (see col 7 lines 14-28 and col 6 lines 51-col 7 line 13).  
	Specifically as to claim 9, wherein the personal identifying information includes information input into the mobile device by a user (see col 6 lines 59-col 7 line 13).  
	Specifically as to claim 10, wherein the personal identifying information includes at least one of a date of birth of a user and a portion of a social security number of the user  (see col 6 lines 59-col 7 line 13; col 10 lines 33-46 and col 7 lines 46-52).  

	It would have been obvious to one of ordinary skill in the art to include in the verification system of Fox et al. the ability to transmit a OTP as taught by Brown et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  A person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could have done as it was well known in the art at the time to send OTP.  

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.
Applicant's arguments with respect to claims 1-13 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant’s amendments. 
	Applicant’s amendments and arguments overcome the prior rejections under 35 USC 112(b).  Amendments to the claims have necessitated the above new rejections under 35 USC 112(b).
With regards to applicant’s argument “claim 1 has been amended to a recite a method that is integrated into a practical application of protecting against fraudulent login to a user account on an application server while permitting a legitimate user associated with a network ID to log into the user account even if the user is not a primary account holder with a mobile 
	Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
		
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is directed to methods of verification of mobile devices for increased fraud prevention.
            Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691